DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 20 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chien et al. (US 2018/0084260 A1).

Regarding Claims 1, 11, and 20, Chien discloses a apparatus, CRM, and method of decoding a decoder device, comprising: receiving coded data associated with a current block in a current picture, the current block including a plurality of sub-blocks [Chien: FIG. 11A]; identifying, by processing circuitry of the decoder device, a first neighboring sub-block in the current picture for a current sub-block of the sub-blocks according to a first direction [Chien: ¶ [0184]: In particular, using the sub-block motion information derivation mode, motion compensation unit 44 may derive motion information for sub-blocks of the block. For example, motion compensation unit 44 may, for each sub-block, determine motion information for two or more neighboring sub-blocks and derive motion information for the sub-block from the motion information for the neighboring sub-blocks. The neighboring sub-blocks may include, for example, spatial and/or temporal neighboring sub-blocks. In one example, motion compensation unit 44 derives motion information for each sub-block by averaging the motion information (e.g., motion vectors) for a left-neighboring spatial sub-block, an above-neighboring spatial sub-block, and a bottom-right temporal neighboring sub-block, as discussed below in greater detail with respect to FIG. 11A. In other examples, motion compensation unit 44 may derive the motion information for each sub-block using, e.g., one of equations (1)-(4) above. Motion compensation unit 44 may use the derived motion information for each of the sub-blocks to determine prediction data for the sub-blocks. By retrieving this prediction data for each of the sub-blocks, motion compensation unit 44 produces a predicted block for the current block using the sub-block motion information derivation mode], the first neighboring sub-block being adjacent to and outside the current block [Chien: FIG. 11A-11B], and the current sub-block being located in the first direction with respect to the first neighboring sub-block [Chien: FIG. 11B]; determining, [Chien: ¶ [0108]: With respect to the example of FIG. 11A, assume that the video coder applies a raster scan order (A, B, C, D, E, etc.) to the sub-PUs to derive motion prediction for the sub-blocks] based on first prediction information of the first neighboring sub-block [Chien: ¶ [0109]: Neighboring blocks may be classified into two different types: spatial and temporal. A spatial neighboring block is an already coded block or an already scanned sub-PU that is in the current picture or slice and neighboring to the current sub-PU. A temporal neighboring block is a block in the previous coded picture and neighboring to the co-located block of the current sub-PU. In one example, the video coder uses all the reference pictures associated with a current PU to obtain the temporal neighboring block. In another example, the video coder uses a sub-set of reference pictures for STMVP derivation, e.g., only the first entry of each reference picture list]; determining, by the processing circuitry of the decoder device, a current sub-block motion vector for the current sub-block [Chien: ¶ [0114]: In another example, for a given sub-PU, if the sub-PUs spatial neighboring block is within the current PU, the collocated block of that spatial neighboring block may be put in the subset and used to derive the motion information of the current sub-PU] by adjusting [Chien: ¶ [0129]: The weighting factors may be determined based on various factors. In one example, the same rule may be applied to all sub-PUs within one PU. The rule may be defined as follows: [0130] For example, the weighting factor can be determined based on the location distance of the current sub-PU and a corresponding neighboring block. [0131] In another example, the weighting factor can also be determined based on the POC distance between the target reference picture and the reference picture associated with a corresponding neighboring block's motion vector before scaling. [0132] In yet another example, the weighting factor may be determined based on motion vector difference or consistency. [0133] For simplicity, all the weighting factors may also be set to 1] the first motion information predictor [Chien: ¶ [0108]]; reconstructing the current sub-block according to motion compensation performed based on the current sub-block motion vector [Chien: ¶ [0114]; and Abstract]; and reconstructing the current block for output based on the reconstructed current sub-block [Chien: ¶ [0256]: Video decoder 30 may reconstruct, based on the selected particular candidate motion vector, the current PU (1210). For instance, motion compensation unit 72 may obtain pixel values for a block of video data identified by the selected particular candidate motion vector (e.g., from reference picture memory 82), and add residual data for a block of video data corresponding to the current PU (e.g., an array of pixels included in the current PU) to the obtained pixel values to reconstruct pixel values of the block of video data corresponding to current PU].

Regarding Claims 2 and 12, Chien disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien discloses further comprising: identifying, by the processing circuitry of the decoder device, a second neighboring sub- block in the current picture for the current sub-block according to a second direction different from the first direction [Chien: ¶ [0042]: When an MB is partitioned into four 8×8 MB partitions, each 8×8 MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction], the second neighboring sub-block being adjacent to and outside the current block, and the current sub-block being located in the second direction with respect to the second neighboring sub-block [Chien: FIG. 11B; and ¶ [0184]]; and determining, by the processing [Chien: ¶ [0214]: For a motion vector to be predicted, its associated containing picture and reference picture are different. That is, there are two POC difference values for two distinct motion vectors: a first motion vector to be predicted, and a second motion vector used to predict the first motion vector. Moreover, the first POC difference is the difference between the current picture and the reference picture of the first motion vector, and the second POC difference is the difference between the picture containing the second motion vector and the reference picture to which the second motion vector refers. The second motion vector may be scaled based on these two POC distances. For a spatial neighboring candidate, the containing pictures for the two motion vectors are the same, while the reference pictures are different. In HEVC, motion vector scaling applies to both TMVP and AMVP for spatial and temporal neighboring candidates.

[0215] Artificial motion vector candidate generation: If a motion vector candidate list is not complete, artificial motion vector candidates may be generated and inserted at the end of the list until the list includes a predetermined number of candidates.

[0216] In merge mode, there are two types of artificial MV candidates: combined candidates derived only for B-slices and zero candidates used only for AMVP if the first type does not provide enough artificial candidates.

[0217] For each pair of candidates that are already in the candidate list and have necessary motion information, bi-directional combined motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1], wherein the determining the current sub-block motion vector for the current sub-block comprises combining the first motion information predictor and the second motion information predictor [Chien: ¶ [0217]].

Regarding Claims 3 and 13, Chien disclose(s) all the limitations of Claims 2 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien discloses wherein the first direction and the second direction are selected from a group that includes two or more of a vertical direction from top to bottom, a horizontal direction from left to right, a first diagonal direction from upper-right to lower-left, a second diagonal direction from lower-left to upper-right, and a third diagonal direction from upper-left to lower-right [Chien: FIG. 11A; and ¶ [0111]: The video coder (video encoder 20 or video decoder 30) may select a subset of all available neighboring blocks to derive motion information or a motion field for each sub-PU. The subset used for derivation of each PU may be pre-defined; alternatively, video encoder 20 may signal (and video decoder 30 may receive signaled data indicating) the subset as high level syntax in a slice header, PPS, SPS, or the like. To optimize the coding performance, the subset may be different for each sub-PU. In practice, a fixed pattern of location for the subset is preferred for simplicity. For example, each sub-PU may use its immediate above spatial neighbor, its immediate left spatial neighbor and its immediate bottom-right temporal neighbor as the subset. With respect to the example of FIG. 11A, when considering sub-PU (J) (horizontally hashed), the block above (F) and the block left (I) (diagonally down-left hashed) are spatially available neighboring blocks, and the bottom-right block (O) (diagonally hashed in both directions) is a temporally available neighboring block. With such a subset, sub-PUs in the current PU are to be processed sequentially (in the defined order, such as raster scan order) due to processing dependency].

Regarding Claims 4 and 14, Chien disclose(s) all the limitations of Claims 2 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien discloses wherein the first direction and the second direction are selected from a first diagonal direction from upper-right to lower-left and a second diagonal direction from lower-left to upper-right [Chien: FIG. 11A; and ¶ [0111]].

Regarding Claims 5 and 15, Chien disclose(s) all the limitations of Claims 2 and 12, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien discloses wherein the combining the first motion information predictor and the second motion information predictor is performed according to a weighted combination using weights determined based on a first distance between the current sub-block and the first neighboring sub-block and a second distance between the current sub-block and the second neighboring sub-block [Chien: ¶ [0129]-[0133].

Regarding Claims 6 and 16, Chien disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
[Chien: FIG. 11A; and ¶ [0111]].

Regarding Claims 8 and 18, Chien disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien discloses further comprising: decoding, from the coded data, a residual motion vector for the current sub-block, wherein the determining the current sub-block motion vector for the current sub-block comprises combining the first motion information predictor and the residual motion vector [Chien: ¶ [0027]: In general, this disclosure is related to motion vector prediction in video codecs. More specifically, a video decoder may receive offset vector for a current block. The offset vector may identify a reference block from—which the video decoder may predict a motion vector of the current block. For instance, a video decoder may receive, for a current prediction unit (PU) in a current picture, an offset vector that identifies a reference block in a reference picture (e.g., that is different than the current picture). The video decoder may use motion information, including a motion vector, for the reference block to obtain a motion vector for the current PU that identifies a predictor block for the current PU. The video decoder may combine pixel values of the predictor block with residual information for the current PU to reconstruct pixel values of the current PU].

Regarding Claims 9 and 19, Chien disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Chien discloses wherein the determining the current sub-block motion vector for the current sub-block comprises performing a motion vector refining process based on the first motion information predictor [Chien: ¶ [0055]: The MV candidate list contains up to 5 candidates for the merge mode and only two candidates for the AMVP mode. A merge candidate may contain a set of motion information, e.g., motion vectors corresponding to both reference picture lists (list 0 and list 1) and the reference indices. If a merge candidate is identified by a merge index, the reference pictures are used for the prediction of the current blocks, as well as the associated motion vectors are determined. However, under AMVP mode for each potential prediction direction from either list 0 or list 1, a reference index needs to be explicitly signaled, together with an MVP index to the MV candidate list since the AMVP candidate contains only a motion vector. In AMVP mode, the predicted motion vectors can be further refined].

Regarding Claim 10, Chien discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chien discloses wherein the determining the first motion information predictor based on the first prediction information of the first neighboring sub-block comprises: determining whether the first prediction information indicates that first motion information of the first neighboring sub-block is available; in response to the first motion information being determined as available, setting the first motion information as the first motion information predictor [Chien: ¶ [0097]: If the two sets are not similar in both sets, the final MVSim function may return a big value T, which may be, e.g., considered as infinite, according to the techniques above. Alternatively, for a pair of sets of motion information, if one is predicted from list X (X being equal to 0 or 1) but not list Y (Y being equal to 1-X) and the other has the same status, a weighting between 1 and 2 (e.g., MVSim is equal to MVSimX*1.5) may be used. When one set is only predicted from list X and the other is only predicted from list Y, MVSim is set to the big value T. Alternatively, for any set of motion information, as long as one motion vector is available, both motion vectors will be produced. In the case that only one motion vector is available (corresponding to list X), it is scaled to form the motion vector corresponding to the other list Y. Alternatively, the motion vector may be measured based on differences between the neighboring pixels of the current PU and the neighboring pixels of the block (same size as the current PU) identified by the motion vector. The motion vector that leads to the smallest difference may be chosen as the final temporal vector]; and in response to the first motion information being determined as unavailable, setting another motion information of another sub-block neighboring the first neighboring sub-block [Chien: ¶ [0171]: [0121] As for the second step, the target reference picture can be selected according to a certain rule based on the motion information (e.g. reference pictures) of available spatial neighboring blocks. One example of such a rule is the majority rule, i.e., selecting the reference picture shared by majority of the blocks. In this case, there is no signaling needed for the target reference picture from the encoder to decoder because the same information can also be inferred at decoder side using the same rule. Alternatively, such reference picture may also be specified explicitly in slice header, or signalled in some other methods to decoder. In one example, the target reference picture are determined as the first reference picture (refidx=0) of each reference list]  or setting [Chien: ¶ [0171]: Signalling of motion vector difference (MVD). In some examples, the motion vector difference (MVD) is not signaled and is set as zero by default (e.g., to save bits). In some examples, the motion vector difference can be signaled based on the proposed method (e.g., to give better motion compensated prediction)].
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien as applied to claims 1 and 11 above, and further in view of Zhoa et al. (US 2011/0249741 A1).

Regarding Claims 7 and 17, Chien disclose(s) all the limitations of Claims 1 and 11, respectively, and is/are analyzed as previously discussed with respect to those claims.
Chien may not explicitly disclose further comprising: decoding, from the coded data, a syntax element indicating the first direction.
However, Zhoa discloses further comprising: decoding, from the coded data, a syntax element indicating the first direction [Zhoa: ¶ [0004]: According to a first aspect of the present invention, a pixel value, in a first block of a macroblock, may be predicted according to a first-direction intra-prediction mode when a flag has a first value and may be predicted according to a second-direction intra-prediction mode when the flag has a second value, wherein the first-direction intra-prediction mode and the second-direction intra-prediction mode are associated with opposite prediction directions].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the syntax use of relaying certain information of Zhoa with the processing of Chien in order to reduce computational requirements of required information, improving overall speed and efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482